             Case 3:20-cv-05844-TSZ Document 30 Filed 02/09/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          THOMAS BEARUP JR., ANTONIA
          (TONYA) OSBORNE, and SONIA
 8
          BOTTONA, on behalf of themselves
          and all other similarly situated,
 9
                                Plaintiffs,
10                                                       C20-5844 TSZ
               v.
11                                                       MINUTE ORDER
          CINTAS CORP., a Washington
12        corporation, CINTAS CORP. NO. 2, a
          Nevada corporation,
13
                                Defendants.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
           (1)     Plaintiffs’ Motion for Voluntary Dismissal of Defendant Cintas Corp.,
     docket no. 27, is GRANTED.
17
           (2)    Defendants’ Motion to Transfer, docket no. 20, is GRANTED. The case is
18 transferred to the District Court for the Southern District of Ohio. Plaintiffs concede that
   the Court lacks personal jurisdiction over the remaining defendant, Cintas Corp. No. 2,
19 and does not argue that venue is proper in this district. See Plaintiffs’ Opposition (docket
   no. 25 at 3). Because Plaintiffs did not file their own motion to transfer, the narrow issue
20 before the Court is whether it should dismiss this case or transfer it to the District Court
   for the Southern District of Ohio. In their response, Plaintiffs fail to identify any reason
21 why the Court should not transfer this case to the District Court for the Southern District
   of Ohio.
22

23

     MINUTE ORDER - 1
              Case 3:20-cv-05844-TSZ Document 30 Filed 02/09/21 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 9th day of February, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
